IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

VOHN COOPER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D17-1115

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 7, 2017.

An appeal from the Circuit Court for Duval County.
Mark J. Borello, Judge.

Vohn Cooper, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Charlie Lee, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., LEWIS and BILBREY, JJ., CONCUR.